
	
		I
		112th CONGRESS
		1st Session
		H. R. 1865
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2011
			Mr. Gibbs (for
			 himself, Mr. Altmire,
			 Mr. Jordan,
			 Mr. Holden,
			 Mr. Duncan of Tennessee,
			 Mr. Bartlett,
			 Mr. Manzullo,
			 Mr. Bishop of Utah,
			 Mr. Walberg,
			 Mr. Barton of Texas,
			 Mr. Chaffetz,
			 Mr. Gohmert,
			 Mrs. Blackburn,
			 Mr. Buchanan,
			 Mr. Stivers,
			 Mr. Broun of Georgia,
			 Mr. LaTourette,
			 Mr. McClintock,
			 Mr. Latta,
			 Mrs. Miller of Michigan,
			 Mr. Austria, and
			 Mr. Tiberi) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To protect the right of individuals to bear arms at water
		  resources development projects administered by the Secretary of the Army, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Recreational Lands Self-Defense Act of
			 2011.
		2.Protecting
			 Americans from violent crime
			(a)FindingsCongress
			 finds the following:
				(1)The Second
			 Amendment to the Constitution provides that the right of the people to
			 keep and bear Arms, shall not be infringed.
				(2)Section 327.13 of title 36, Code of Federal
			 Regulations, provides that, except in special circumstances, possession
			 of loaded firearms, ammunition, loaded projectile firing devices, bows and
			 arrows, crossbows, or other weapons is prohibited at water resources
			 development projects administered by the Secretary of the Army.
				(3)The regulations
			 described in paragraph (2) prevent individuals complying with Federal and State
			 laws from exercising the second amendment rights of the individuals while at
			 such water resources development projects.
				(4)The Federal laws
			 should make it clear that the second amendment rights of an individual at a
			 water resources development project should not be infringed.
				(b)Protecting the
			 right of individuals To bear arms at water resources development
			 projectsThe Secretary of the Army shall not promulgate or
			 enforce any regulation that prohibits an individual from possessing a firearm
			 including an assembled or functional firearm at a water resources development
			 project covered under section 327.0 of title 36, Code of Federal Regulations
			 (as in effect on the date of enactment of this Act), if—
				(1)the individual is
			 not otherwise prohibited by law from possessing the firearm; and
				(2)the possession of
			 the firearm is in compliance with the law of the State in which the water
			 resources development project is located.
				
